Citation Nr: 0023817	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-13 223	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a panic and dysthymic 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This case was previously before the 
Board in February 2000, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

The Board notes that during the pendency of the appeal, the 
RO granted a 50 percent evaluation for the veteran's service-
connected psychiatric disorder.  While the veteran appealed 
the RO's August 1997 rating decision granting a 30 percent 
evaluation for a panic and dysthymic disorder, the subsequent 
partial grant of 50 percent does not terminate the issue on 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that where a veteran 
has filed a notice of disagreement (NOD) as to the assignment 
of a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected panic and dysthymic 
disorder is manifested by total occupational and social 
impairment; it has rendered him unable to obtain or retain 
employment.



CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the 
veteran's service-connected panic and dysthymic disorder have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.130, Diagnostic Codes 9412, 9433 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, service medical records show treatment for 
anxiety reaction with hyperventilation syndrome from July to 
September 1981.

In December 1994, the veteran filed a claim of entitlement to 
service connection for a panic and dysthymic disorder.

A January 1995 report from Dr. M.B. notes that the veteran 
received treatment for anxiety and stress induced panic 
attacks "several times since 1991," but was unable to 
finance ongoing psychotherapy and medication.  The 
psychologist opined that the veteran's "emotional problems" 
were service related, and could have been treated 
successfully prior to his discharge from service.  She 
explained that because so much time had passed since the 
onset of the veteran's anxiety, "helping him to heal is 
likely to be a slow process."

In correspondence received in March 1995, Dr. M.B. reported 
that due to the veteran's inability to pay for medical 
treatment, her contacts with him had been limited to brief 
telephone conversations.  She opined that the veteran was not 
out to "milk the system," but wanted to be capable of 
holding a job "which he can perform well and which will help 
him to feel good about himself."

On VA mental disorders examination in March 1995, the veteran 
reported that he worked for General Dynamics for one year 
following his separation from service.  He then took a job as 
a trailer park manager, and had been employed in this 
position since that time.  He reported that he worked as a 
fireman and police officer at an airport for eight months in 
1991, but his employment was terminated when he informed his 
supervisors "about his anxiety."  The veteran related that 
he did not receive any psychiatric treatment from 1986 to 
1991, but was seen approximately 15 times by a clinical 
psychologist after losing his position at the airport.  He 
explained that he could not afford to continue this 
treatment.

The veteran gave a history of experiencing three to four 
"attacks" per month.  He explained that while he gets very 
anxious during these attacks, he can "calm himself down 
after a while."  There was no evidence of any marked anxiety 
or depression on mental status examination.  The veteran was 
oriented times three, and his affect and mood were 
appropriate to his thought content.  His memory was grossly 
intact for recent and remote events.  He was able to recall 
3/3 objects after five minutes, and recalled the last seven 
presidents in order.  The veteran had no problem with serial 
subtractions, and did proverbs easily.  There was no evidence 
of any overt, psychotic manifestations, and insight and 
judgment were grossly intact.  The examiner noted that the 
veteran's depression was secondary to anxiety or panic 
disorder symptomatology. The final impression was AXIS I : 
Panic disorder; and dysthymic disorder secondary to the panic 
disorder.  AXIS II : None.  AXIS III: None.  AXIS IV : 
Severity of psychosocial stressors - 3.  AXIS V : Global 
Assessment of Functioning (GAF), current and past year, 60.

Based on this evidence, a July 1995 rating decision granted 
service connection for a panic and dysthymic disorder, and a 
10 percent evaluation was assigned.

In February 1997, the veteran sought an increased evaluation 
for his service-connected panic and dysthymic disorder.

On VA examination in April 1997, the veteran reported 
experiencing continued difficulty with panic attacks.  He 
explained that these attacks consist of episodes of anxiety 
where he has sweaty palms, his muscles "tense up," he feels 
like he is going to lose his mind, and periodically 
experiences a fear of dying.  He further stated that two to 
three times a week, he experiences numbness and tingling, 
trembling, chest palpitations, dizziness, and "some 
depersonalization which lasts only for minutes."  He gave a 
two-year history of depressive symptoms, including a 
depressed mood, and reported difficulty with hopelessness, 
feelings of guilt, poor motivation, poor energy, and a sense 
of hopelessness.  The veteran related that he experienced 
insomnia with early morning wakening, and episodes of 
hypersomnia.  The report notes that the veteran's endorsement 
of wanting to "go to sleep and stay asleep" may be passive 
suicidal ideation without plan or intent.

When asked why he did not try a "more substantial job," the 
veteran responded that he was unable to work much faster than 
he does with his part-time job, which occupies a majority of 
his day.  He explained that he has to "sleep a lot," and is 
extremely slow with his job due to excessive fatigue and lack 
of motivation.  The veteran was currently taking college 
classes, and hoped to change vocations.  He reported, 
however, that he was "afraid of trying to work" because of 
his experiences in service. 

A mental status evaluation revealed that the veteran's mood 
was anxious and depressed, and his affect was restricted and 
congruent with his mood.  There was no evidence of psychotic 
symptomatology, no paranoia or response to internal stimuli, 
and no evidence of delusions.  The veteran was alert and 
oriented times three.  He had some difficulty with 
abstracting abilities and concentration.  The veteran's 
insight was impaired, and his judgment was somewhat impaired.  
The diagnostic impression was AXIS I : Panic disorder without 
agoraphobia; and dysthymia.  AXIS II : Deferred.  AXIS III: 
None.  AXIS IV : Severity of psychosocial stressors - 
approximately 3 (Difficulty with maintaining employment).  
AXIS V : Current GAF of 55.  

The examiner concluded that the veteran experienced 
"significant" occupational impairment due to his service-
connected panic and dysthymic disorder, and would be unable 
to maintain more "substantial employment" than his current 
job as a part-time manager due to poor response to stress 
with exacerbation of both panic, anxiety, and dysthymic 
symptoms.  He opined that the veteran may improve if given 
"an appropriate medication trial along with appropriate 
psychotherapy." 

An August 1997 rating decision granted a 30 percent 
evaluation of the veteran's service-connected panic and 
dysthymic disorder.  The veteran filed a notice of 
disagreement (NOD) with this evaluation in October 1997, and 
submitted a substantive appeal (Form 9) in August 1998, 
perfecting his appeal.  

In the Form 9, the veteran maintained that the April 1997 VA 
examination was inadequate, and requested that a new 
examination be performed.  He explained that the examination 
did not accurately reflect the severity of his psychiatric 
disorder, and indicated that the disorder had increased in 
severity.  In particular, the veteran reported experiencing 
panic attacks more than once a week, impairment of short and 
long-term memory, especially the ability to complete assigned 
tasks, and disturbances of motivation and mood.  In addition, 
he reported significant occupational and social impairment.   

In February 2000, the Board remanded the case to the RO for 
further development.  In particular, the Board directed the 
RO to obtain all outstanding medical records related to 
treatment for the veteran's panic and dysthymic disorder, 
secure copies of his employment records, and schedule both a 
VA psychiatric examination, and a VA social and industrial 
survey to clarify the extent and severity of his service-
connected psychiatric disorder. 

In accordance with the February 2000 remand, the RO requested 
copies of the veteran's employment records in April 2000.  
However, no response was received from the veteran's former 
employer.

During a May 2000 VA psychiatric examination, the veteran 
reported that he was diagnosed with bone cancer during the 
second half of 1999.  He explained that he was employed at a 
trailer park from October 1987 to October 1999, but 
discontinued this work when he was diagnosed with bone 
cancer.  Further, he related that he stopped taking classes 
because it was "difficult and stressful."  The veteran 
noted that he had been married since December 1980, and had a 
10-year-old daughter.  He described his relationship with his 
wife as "good."  He explained that he had no "real 
friends," but occasionally talked to his brother.  The 
veteran reported anxiety, particularly under stress, 
depression, hypersomnia, low energy, low self-esteem, poor 
concentration, and feelings of hopelessness.  He described a 
depressed mood most of the day, more days than not, since his 
separation from service.

On mental status examination, the veteran was alert and 
oriented times three.  His speech was goal directed with no 
suggestion of psychotic processes.  He reported no 
hallucinations, and denied current homicidal or suicidal 
ideation or intent.  His mood was dysphoric and anxious, and 
his affect was congruent with his mood.  The veteran's 
immediate and delayed recall were within normal limits, his 
remote memory was normal, and his concentration was adequate.  
Judgment and insight were fair.  The veteran reported 
experiencing panic attacks approximately two to three times 
per week, and one nightmare per month.
 
The final assessment was AXIS I : Panic disorder without 
agoraphobia; and dysthymic disorder.  AXIS II : Diagnosis 
deferred.  AXIS III: Bone cancer.  AXIS IV : Severity of 
psychosocial stressors - severe (bone cancer, financial 
problems, unsafe neighborhood, and occupational problems).  
AXIS V : Current GAF - 45, highest GAF past year - 50.  The 
examiner commented that the veteran's service-connected 
psychiatric disorder caused "significant impairment in his 
ability to obtain and retain competitive employment."  She 
explained that while he would likely be able to engage in 
"minimally stressful part-time employment in which he could 
establish his own pace and manage his panic attacks as 
unobtrusively as possible," such employment may be difficult 
to find.  She noted that the veteran's panic attacks, 
depressed and anxious mood, hypersomnia, and feelings of 
hopelessness were consistent with a GAF score of 50, and 
explained that his current GAF score of 45 "reflects added 
anxiety and discouragement secondary to his diagnosis of bone 
cancer." 

A May 2000 VA social and industrial survey report indicates 
that the veteran's service-connected panic attacks adversely 
affected his ability to work, and caused some discord in his 
marriage.  The veteran reported that he was unable to 
maintain full-time employment following his separation from 
service, and had been unemployed since October 1999, due to 
his "poor health as well as anxiety/panic attacks."  He 
reported anxiety attacks at least three times each week, and 
explained that he "gets sweaty, dizzy and feels like he's 
dying or going crazy."  The veteran related that he was 
unable to work or attend school over the previous six to nine 
months due to "health problems."  The social worker opined 
that the veteran was "significantly affected by the severity 
of his panic attacks," and was incapable of "meeting the 
demands of employment or school on a continuing basis."  She 
concluded that "although it may be possible for him to 
complete his schooling by taking one or two classes at a 
time, it is doubtful he would ever be able to hold a full-
time job." 

Based on this evidence, the RO granted a 50 percent 
evaluation for the veteran's service-connected panic and 
dysthymic disorder in June 2000.

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts have been developed to the extent 
possible.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability (Schedule) and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  While a rating specialist 
is directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over the current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected panic and dysthymic disorder 
is currently evaluated as 50 percent disabling under 
Diagnostic Code 9412 for panic disorder and/or agoraphobia, 
and Diagnostic Code 9433 for dysthymic disorder.  The rating 
criteria are the same under both diagnostic codes.  38 C.F.R. 
§ 4.130 (1999).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9412, 9433 (1999).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1999).

As noted above, following a May 2000 examination, a VA 
psychologist concluded that the veteran's service-connected 
psychiatric disorder caused "significant impairment in his 
ability to obtain and retain competitive employment."  While 
she suggested that the veteran could engage in "minimally 
stressful part-time employment in which he could establish 
his own pace and manage his panic attacks as unobtrusively as 
possible," she acknowledged that such employment would be 
difficult to find.  During a VA social and industrial survey 
later that month, the veteran reported that he was unable to 
maintain full-time employment following his separation from 
service, and had been unemployed since October 1999.  The 
social worker determined that the veteran was incapable of 
"meeting the demands of employment or school on a continuing 
basis" due to his service-connected panic and dysthymic 
disorder, and concluded that it was "doubtful he would ever 
be able to hold a full-time job." 

Based on the foregoing, the Board concludes that a 100 
percent disability evaluation is warranted for the veteran's 
service-connected panic and dysthymic disorder.  The medical 
evidence from the evaluations since the Board's remand points 
to the conclusion that the veteran can not obtain and 
maintain substantially gainful employment in the average 
occupational setting due to his service connected disability.  
While there is some indication that a portion of the current 
symptoms may be ameliorated if the veteran's nonservice 
connected health problems improve, at the current time the 
record demonstrates total occupational and social impairment 
due to the veteran's service-connected panic and dysthymic 
disorder.  Accordingly, the Board finds sufficient evidence 
to warrant a 100 percent evaluation under the schedular 
criteria.  



ORDER

The claim of entitlement to a 100 percent disability 
evaluation for a panic and dysthymic disorder under the 
schedular criteria is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

